Title: Enclosure: Adrien Petit’s List of Packages Sent to Richmond, [ca. 12 May 1793]
From: Jefferson, Thomas
To: Jefferson, Martha (Martha Jefferson Randolph),Randolph, Martha Jefferson


EnclosureAdrien Petit’s List of Packages Sent to Richmond

[ca. 12 May 1793]


No. 1. deux tables de la bibliotheque

plusieurs petites caisses de verre
12. rechauds argentés.


*2. 4. bustes de terre cuite, & 3. pieds pour les bustes.

3. une petite table ronde [à trois fins.]

2 petites tables quarrés. [Pembroke.]
plusieurs pieds de table.
deux presses. [for cutting paper]
le dessus du pié du Compas pour le telescope.

4. le poele de la salle à manger

une partie de petit poele et des tuyaux […]

*5. 4 petites caisses. viz. 1 de petite figure qui etoit dans [le] salon, et son verre

2. de verreries
1. de plusieurs ferments de physique.

6. une caisse contenant 5. petites caisses. viz

3. de verres de physique
1. de 4 sceaux argentés

4. moules à glace.
4. croix plaqués
un petit sucriere.
12 moules à chocolat—une petite sonnette.

1. deux bras de cheminée dorés.

une moule à Macaroni
un petit rechaud à esprit de vin.
un chandelier double
deux petites porte-chandelles du petit pupitre.

7. une grande caisse contenant

un Sopha. [ses?] 2 [oreillers son?] coussin. table de nuit
les queues du Compas pour le telescope.
1. petite caisse de verres de physique.
1. petite table pour se laver la figure.
un petit bois de lit [du Moustier’s]
2 morceaux des petits tables de marbre.
un petit marche-pied.—une bassinoir.
plusieurs tuyaux de poele.
une fontaine d’etain avec sa cuvette.
un petit paquet de garniture des flambeaux de Mademoiselle.—un vieux matelas.

8. 5. caisses de bougie verte. deux pieds des poeles.
9. une grande caisse contenant l’Ottomane de

votre bibliotheque votre petite necessaire rempli de cartons.
une presse—dont sa boete entourée de drap. [copyg press.]
deux tables.—une grande carte de geographie un Matelas.

*10. le dessus de marbre de la Commode de la chambre à coucher.

le marbre de la grande table.—une Console en marbre.


11. Caisse contenant un petit poele pour l’Alembique et plusieurs tuyaux de poele.
12. un petit barrique rempli d’un parti de l’Alembique.
13. une caisse de tableaux qui etoient dans la bibliotheque, et autres de la salle a manger.
14. une grande caisse des tableaux du Salon.
15. une caisse des tableaux de la salle à manger.
16. une caisse de tableaux.
17. une caisse de tableaux.
*18. une caisse de plusieurs tableaux celui de Louis XVI. et celui de Monsieur avec leurs verres. [that done by Williams in crayons]
*19. une caisse de 4. glaces. [chimney glasses]
20. une poele et plusieurs poeles à frire.
21. une malle rempli d’habits
*22. une caisse contenant.

5. [petites] caisses. viz. une du verre de la machine de votre lit.—une des verres de physique de votre lit.—une de huit flambeaux & deux girandoles—une d’une fontaine à thé plaquée et 2. flambeaux—une des 2 pieds des machine & plusieurs autres petites choses.

*23. une caisse.—2 pieds de buste—une boéte d’acajou avec une machine quiest la boule du monde & autres petites choses.
24. un forté piano [viz. the Spinet]
*25. une grande glace.
*26. une grande glace.
*27. une glace à demi-ovale.
*28. glaces. [round]
29. une grande caisse rempli de plusieurs tableaux du salon et celui du lit de Monsieur.
30. une poele, et les plaques de la cheminée de Monsieur.
31. to 41. deux chaises dans chaque.
42.  [un] fauteuil.
43. une grande caisse rempli de tableaux.
44. le tour c’est a dire les planches rondes. caisse de Cartes qui etoit sur deux tretteaux.
45. Casseroles. une presse. [the great copying press.]
46. le Side-board et une caisse.
47.  [la com]mode et les jalousies, et un bois-de-lit.
48.  [le dessu]s du buffet rempli de cartons.
49. le bas du buffet.
50. une caisse rempli de tableaux.
51 […] rempli d’une partie du tour, une carte, des barres du lit de Monsr. Eppes.

